[Cite as State v. Urwin, 2013-Ohio-3495.]


                                        COURT OF APPEALS
                                     MORROW COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                   :       Hon. John W. Wise, J.
                                             :       Hon. Patricia A. Delaney, J.
-vs-                                         :
                                             :
ANGELA URWIN                                 :       Case No. 13CA0002
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 08-CR-0192



JUDGMENT:                                            Reversed and Remanded




DATE OF JUDGMENT:                                    August 8, 2013




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

K. DAVID HOMER                                       EARL K. DESMOND
60 East High Street                                  7 West High Street
Mt. Gilead, OH 43338                                 Mt. Gilead, OH 43338
Morrow County, Case No. 13CA0002                                                         2

Farmer, P.J.

       {¶1}     On November 12, 2008, the Morrow County Grand Jury indicted appellant,

Angela Urwin, on two counts of possessing a controlled substance in violation of R.C.

2925.11.      Appellant pled guilty to one of the counts and the remaining count was

dismissed.      By judgment entry filed January 14, 2010, the trial court sentenced

appellant to eleven months in prison, suspended in lieu of five years of community

control.

       {¶2}     Subsequently, a motion to revoke appellant's community control was filed.

A community control holder from the Morrow County probation department was placed

on appellant on September 21, 2010 as she was in jail on an unrelated felony arrest in

Marion County. A hearing on the motion to revoke was held on January 25, 2013. Joint

Exhibit A was produced demonstrating appellant was acquitted of the Marion County

charge following a jury trial on April 5 and 6, 2011. Appellant was released on April 7,

2011. Joint Exhibit B was produced demonstrating that the community control holder

was placed on September 21, 2010. By judgment entry filed February 12, 2013, the

trial court imposed the previously suspended sentence of eleven months and granted

appellant 152 days of jail time credit. The trial court found appellant was not entitled to

credit for the time she was in jail on the Marion County case even though she was

under a community control holder.

       {¶3}     Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:
Morrow County, Case No. 13CA0002                                                          3


                                            I

      {¶4}   "THE TRIAL COURT ERRONEOUSLY DENIED JAIL CREDIT FOR TIME

SPENT IN CUSTODY AFTER A HOLDER WAS PLACED AGAINST HER FOR

ALLEGED VIOLATIONS OF THE TERMS OF HER COMMUNITY CONTROL."

                                            I

      {¶5}   Appellant claims the trial court erred in denying her jail time credit for time

spent in jail on a community control holder. Appellant concedes she was also in jail

awaiting trial on an unrelated felony charge in Marion County. She argues because she

was found not guilty of the Marion County charge, the days spent in jail should be

credited to her community control violation sentence. We agree.

      {¶6}   R.C. 2967.191 governs credit for confinement awaiting trial and

commitment and states the following:



             The department of rehabilitation and correction shall reduce the

      stated prison term of a prisoner or, if the prisoner is serving a term for

      which there is parole eligibility, the minimum and maximum term or the

      parole eligibility date of the prisoner by the total number of days that the

      prisoner was confined for any reason arising out of the offense for which

      the prisoner was convicted and sentenced, including confinement in lieu of

      bail while awaiting trial, confinement for examination to determine the

      prisoner's competence to stand trial or sanity, confinement while awaiting

      transportation to the place where the prisoner is to serve the prisoner's

      prison term, as determined by the sentencing court under division
Morrow County, Case No. 13CA0002                                                        4


       (B)(2)(g)(i) of section 2929.19 of the Revised Code, and confinement in a

       juvenile facility. The department of rehabilitation and correction also shall

       reduce the stated prison term of a prisoner or, if the prisoner is serving a

       term for which there is parole eligibility, the minimum and maximum term

       or the parole eligibility date of the prisoner by the total number of days, if

       any, that the prisoner previously served in the custody of the department

       of rehabilitation and correction arising out of the offense for which the

       prisoner was convicted and sentenced.



       {¶7}     As we discussed in State v. Norman, 5th Dist. Muskingum No. CT2012-

0061, 2013-Ohio-1866, the interpretation of the statute in cases where a person is

sentenced on an unrelated charge pending during a community control holder is very

clear. No jail time credit is given for the community control holder. However, in this

case, appellant was not convicted of the unrelated charge, but was found not guilty

following a jury trial. See, Joint Exhibit A.

       {¶8}     The community control holder was issued on September 21, 2010 (Joint

Exhibit B), and expired on April 7, 2011 when she was released from jail following her

acquittal in Marion County. Appellant argues the time between the two dates should be

credited to her community control violation sentence. Appellant stipulated that on the

unrelated felony offense in Marion County, she had a bond of $15,000 which was not

met. T. at 8.

       {¶9}     But for the community control holder, appellant could have bonded out in

the Marion County case. If appellant had been convicted of the Marion County charge,
Morrow County, Case No. 13CA0002                                                     5


jail time credit would have been applied to that sentence. However, once acquitted,

under the trial court's decision, appellant was left with uncredited time in jail.

       {¶10} In State v. Fugate, 117 Ohio St.3d 261, 2008-Ohio-856, ¶ 21, the

Supreme Court of Ohio explained the following:



              Applying jail-time credit toward all concurrent prison terms imposed

       for charges on which an offender was held does not have the effect of

       "multiply[ing] his single period of pretrial confinement by the number of

       convictions entered against him." Id. Instead, applying the credit toward

       all concurrent terms simply ensures that the offender actually receives

       credit for that single period of confinement.



       {¶11} Under these specific circumstances, we find appellant should have

received credit under R.C. 2967.191 on the only sentence imposed upon her, the

community control violation sentence.        We note the presence of a bond in Marion

County reinforces appellant's argument sub judice. Appellant is entitled to jail time

credit from September 21, 2010 to April 7, 2011.

       {¶12} The sole assignment of error is granted.
Morrow County, Case No. 13CA0002                                             6


      {¶13} The judgment of the Court of Common Pleas of Morrow County, Ohio is

hereby reversed.

By Farmer, P.J.

Wise, J. and

Delaney, J. concur.




                                       _______________________________
                                       Hon. Sheila G. Farmer



                                       _______________________________
                                       Hon. John W. Wise



                                       _______________________________
                                       Hon. Patricia A. Delaney


SGF/sg 723
[Cite as State v. Urwin, 2013-Ohio-3495.]


                   IN THE COURT OF APPEALS FOR MORROW COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :       JUDGMENT ENTRY
                                               :
ANGELA URWIN                                   :
                                               :
        Defendant-Appellant                    :       CASE NO. 13CA0002




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Morrow County, Ohio is reversed, and the

matter is remanded to said court for further proceedings consistent with this opinion.

Costs to appellee.




                                               _______________________________
                                               Hon. Sheila G. Farmer



                                               _______________________________
                                               Hon. John W. Wise



                                               _______________________________
                                               Hon. Patricia A. Delaney